Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 1 of 57




                                                                 DA01168
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 2 of 57




                                                                 DA01169
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 3 of 57




                                                                 DA01170
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 4 of 57




                                                                 DA01171
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 5 of 57




                                                                 DA01172
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 6 of 57




                                                                 DA01173
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 7 of 57




                                                                 DA01174
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 8 of 57




                                                                 DA01175
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 9 of 57




                                                                 DA01176
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 10 of 57




                                                                  DA01177
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 11 of 57




                                                                  DA01178
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 12 of 57




                                                                  DA01179
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 13 of 57




                                                                  DA01180
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 14 of 57




                                                                  DA01181
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 15 of 57




                                                                  DA01182
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 16 of 57




                                                                  DA01183
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 17 of 57




                                                                  DA01184
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 18 of 57




                                                                  DA01185
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 19 of 57




                                                                  DA01186
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 20 of 57




                                                                  DA01187
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 21 of 57




                                                                  DA01188
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 22 of 57




                                                                  DA01189
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 23 of 57




                                                                  DA01190
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 24 of 57




                                                                  DA01191
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 25 of 57




                                                                  DA01192
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 26 of 57




          EXHIBIT 56




                                                                  DA01193
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 27 of 57




                                                                  DA01194
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 28 of 57




                                                                  DA01195
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 29 of 57




                                                                  DA01196
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 30 of 57




                                                                  DA01197
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 31 of 57




                                                                  DA01198
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 32 of 57




                                                                  DA01199
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 33 of 57




                                                                  DA01200
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 34 of 57




                                                                  DA01201
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 35 of 57




                                                                  DA01202
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 36 of 57




                                                                  DA01203
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 37 of 57




                                                                  DA01204
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 38 of 57




                                                                  DA01205
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 39 of 57




                                                                  DA01206
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 40 of 57




                                                                  DA01207
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 41 of 57




                                                                  DA01208
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 42 of 57




                                                                  DA01209
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 43 of 57




                                                                  DA01210
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 44 of 57




                                                                  DA01211
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 45 of 57




                                                                  DA01212
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 46 of 57




                                                                  DA01213
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 47 of 57




                                                                  DA01214
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 48 of 57




                                                                  DA01215
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 49 of 57




                                                                  DA01216
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 50 of 57




                                                                  DA01217
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 51 of 57




                                                                  DA01218
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 52 of 57




                                                                  DA01219
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 53 of 57




                                                                  DA01220
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 54 of 57




                                                                  DA01221
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 55 of 57




                                                                  DA01222
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 56 of 57




                                                                  DA01223
Case 19-11781-LSS   Doc 372-18   Filed 12/05/19   Page 57 of 57




                                                                  DA01224
